FERGUSON, Judge
(dissenting).
I believe that the Legislature intended by enactment of Chapter 63, Florida Statutes (1979), to bring to an end the profiting by unlicensed entities in the transfer or arranging for transfer of children, whether born or unborn, from the natural parents to other persons. Protection of the well-being of persons to be adopted, as well as protection of natural and adoptive parents, is a legitimate State interest to which any First Amendment privilege of commercial speech should yield. By permitting advertising such as is done here, the unlicensed business may establish contact between natural parents and couples or individuals seeking to adopt, arrange for the transfer of custody to take place beyond the jurisdiction of this State, and thus defeat the purpose of the Statute.
I would affirm.